J-A25011-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DAVID RUSSELL KELSEY                       :
                                               :
                       Appellant               :   No. 99 WDA 2022


           Appeal from the PCRA Order Entered December 23, 2021,
               in the Court of Common Pleas of McKean County,
             Criminal Division at No(s): CP-42-CR-0000414-2018.


BEFORE: KUNSELMAN, J., NICHOLS, J., and McCAFFERY, J.

MEMORANDUM BY KUNSELMAN, J.:                        FILED: OCTOBER 6, 2022

       David Russell Kelsey appeals from the order denying his petition for

relief filed pursuant to the Post Conviction Relief Act (“PCRA”). 42 Pa.C.S.A.

§§ 9541-46. Additionally, Kelsey’s court-appointed PCRA counsel has filed a

motion for leave to withdraw from representation, as well as an Anders brief.1

We grant counsel’s motion to withdraw and affirm the PCRA court’s order

denying Kelsey post-conviction relief.


____________________________________________


1 Anders v. California, 386 U.S. 738 (1967). Anders imposes stricter
requirements than those imposed when counsel seeks to withdraw during the
post-conviction process pursuant to Commonwealth v. Turner, 544 A.2d
927 (Pa. 1988), and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super.
1988) (en banc). See Commonwealth v. Fusselman, 866 A.2d 1109, 1111
n.3 (Pa. Super. 2004). Thus, we will assess counsel’s assertion that the issues
Kelsey wished to raise have no merit under a Turner/Finley analysis.
J-A25011-22



     On September 17, 2019, a jury convicted Kelsey of possession with

intent to deliver and criminal use of communication facility based on evidence

that Amber Stuckey, a police informant, purchased drugs from Kelsey after

communicating with him over Facebook messenger. Prior to the controlled

buy, Megan Mesler, an employee of McKean County’s Children and Youth

Services, conducted a strip search of Ms. Stuckey. Although subpoenaed by

the Commonwealth, Ms. Mesler did not testify at trial.

     Ms. Stuckey, however, was the Commonwealth’s first witness. Upon

cross-examination, the following exchange occurred:

     [BY TRIAL COUNSEL]:

            Q    Okay. Now, you had indicated that you were searched
     prior to engaging [in] this alleged controlled buy, correct?

            A     Yes.

            Q     Okay. Were you cavity searched?

            A     Yes.

            Q     Okay. You were?

           A      I was fully undressed. She checked everything, I
         had to squat, everything.

N.T., 9/16/19, at 56. Following Ms. Stuckey’s testimony, the Commonwealth

presented the testimony of various law enforcement officials who assisted in

conducting the controlled buy and subsequent investigation.      The defense

presented no evidence.

     As noted above, the jury convicted Kelsey of the above crimes.        On

February 27, 2020, the trial court sentenced Kelsey to an aggregate term of


                                    -2-
J-A25011-22



four to eight years of imprisonment.       Kelsey filed a timely post-sentence

motion, which the trial court denied. He then appealed to this Court. On May

18, 2021, we rejected his challenge to the sufficiency of the evidence

supporting his convictions, and therefore affirmed his judgment of sentence.

Commonwealth v. Kelsey, 256 A.3d 39 (Pa. Super. 2021) (non-precedential

decision). Kelsey did not seek further review.

      On August 27, 2021, Kelsey filed a pro se PCRA petition, and the PCRA

court appointed counsel.       PCRA counsel filed an amended petition on

November 10, 2021. In this petition, Kelsey raised two ineffective assistance

of counsel claims. According to Kelsey, trial counsel was ineffective for failing

to: 1) call Ms. Mesler as a witness on his behalf or as a rebuttal witness; and

2) for failing to show him the video of the alleged controlled buy prior to trial.

The Commonwealth filed an answer to the amended PCRA petition on

December 10, 2021.

      The PCRA court held an evidentiary hearing on December 17, 2021. At

the hearing, Kelsey called Ms. Mesler to explain why, in her summary of the

strip search she submitted to the authorities, she stated that no cavity search

was conducted. Kelsey then called trial counsel to testify regarding the second

ineffectiveness claim. However, after further consultation with PCRA counsel,

Kelsey withdrew the second claim. By order entered December 23, 2021, the

PCRA court denied Kelsey’s amended petition. This timely appeal followed.

Both Kelsey and the PCRA Court have complied with Pa.R.A.P. 1925.




                                      -3-
J-A25011-22



       As noted above, PCRA counsel filed and Anders brief and motion to

withdraw as counsel with this Court on July 5, 2022. We first address PCRA

counsel’s application to withdraw. When counsel decides to withdraw from

representing a PCRA petitioner, counsel must

         review the case zealously. [PCRA] counsel must then
         submit a “no-merit” letter to the trial court, or brief on
         appeal to this Court, detailing the nature and extent of
         counsel’s diligent review of the case, listing the issues which
         [the] petitioner wants to have reviewed, explaining why and
         how those issues lack merit, and requesting permission to
         withdraw.

            Counsel must also send to the petitioner: (1) a copy of
         the “no-merit” letter/brief; (2) a copy of counsel’s petition
         to withdraw; and (3) a statement advising [the] petitioner
         of the right to proceed pro se or by new counsel.

             Where counsel submits a petition and no-merit letter that
         . . . satisfy the technical demands of Turner/Finley, the
         court—[PCRA] court or this Court—must then conduct its
         own review of the merits of the case. If the court agrees
         with counsel that the claims are without merit, the court will
         permit counsel to withdraw and deny relief.

Commonwealth v. Walters, 135 A.3d 589, 591 (Pa. Super. 2016) (citation

omitted).

       Upon review, we conclude that PCRA counsel has substantially complied

with   the   Turner/Finley    requirements     as   set   forth   above.   See

Commonwealth v. Karanicolas, 836 A.2d 940, 947 (Pa. Super. 2003)

(holding that substantial compliance with requirements to withdraw as counsel

will satisfy the Turner/Finley criteria). Thus, we will independently review




                                      -4-
J-A25011-22



the claim Kelsey wished to raise on appeal, namely whether counsel was

ineffective for failing to call Ms. Mesler as a witness at trial.

      Our scope and standard of review is well settled:

         In PCRA appeals, our scope of review is limited to the
         findings of the PCRA court and the evidence on the record
         of the PCRA court's hearing, viewed in the light most
         favorable to the prevailing party. Because most PCRA
         appeals involve questions of fact and law, we employ a
         mixed standard of review. We defer to the PCRA court's
         factual findings and credibility determinations supported by
         the record. In contrast, we review the PCRA court's legal
         conclusions de novo.

Commonwealth v. Reyes-Rodriguez, 111 A.3d 775, 779 (Pa. Super. 2015)

(citations omitted).

      Kelsey wished to challenge the PCRA court’s denial of his ineffectiveness

claim. To obtain relief under the PCRA premised on a claim that counsel was

ineffective, a petitioner must establish by a preponderance of the evidence

that counsel’s ineffectiveness so undermined the truth determining process

that no reliable adjudication of guilt or innocence could have taken place.

Commonwealth v. Johnson, 966 A.2d 523, 532 (Pa. 2009). “Generally,

counsel’s performance is presumed to be constitutionally adequate, and

counsel will only be deemed ineffective upon a sufficient showing by the

petitioner.” Id. This requires the petitioner to demonstrate that: (1) the

underlying claim is of arguable merit; (2) counsel had no reasonable strategic

basis for his or her action or inaction; and (3) petitioner was prejudiced by

counsel's act or omission. Id. at 533. A finding of "prejudice" requires the


                                       -5-
J-A25011-22


petitioner to show "that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different."

Id. A failure to satisfy any prong of the test for ineffectiveness will require

rejection of the claim.   Commonwealth v. Martin, 5 A.3d 177, 183 (Pa.

2010).

      Specifically, Kelsey claims that trial counsel was ineffective for failing to

call Ms. Mesler as a witness at trial to explain her report that she did not

conduct a cavity search. As we have observed:

         When raising a claim of ineffectiveness for failure to call a
         potential witness, a petitioner satisfies the performance and
         prejudice requirements of the [Strickland v. Washington,
         466 U.S. 668 (1984)] test by establishing that: (1) the
         witness existed; 2) the witness was available to testify for
         the defense; (3) counsel knew of, or should have known of,
         the existence of the witness; (4) the witness was willing to
         testify for the defense; and (5) the absence of the testimony
         of the witness was so prejudicial as to have denied the
         defendant a fair trial[.]

Commonwealth v. Matias, 63 A.3d 807, 810-11 (Pa. Super. 2013) (quoting

Commonwealth v. Sneed, 45 A.3d 1096, 1108-09 (Pa. 2012)).

      Kelsey cannot meet his burden of proof because, given Ms. Mesler’s

testimony at the PCRA hearing, he could not establish that the absence of her

trial testimony prejudiced him. At the PCRA hearing, Ms. Mesler confirmed

Ms. Stuckey’s trial testimony regarding the strip search. She further testified

that she reported no cavity search was conducted, based on her belief that

such a search “would be reaching up inside of like orifices that would need to

be checked.” N.T., 12/17/21, at 14.


                                      -6-
J-A25011-22


     At the conclusion of the hearing, the PCRA court concluded that, based

on Ms. Mesler’s testimony, Kelsey’s ineffectiveness claim lacked arguable

merit:

            First you have to show there was an error, and that’s
         questionable here. Because the Commonwealth chose not
         to call [Ms.] Mesler, should the defense have done that and
         clarified everything for everyone? Or should they have just
         focused on that and said, they didn’t call her, we don’t know
         what she’d say, this is what they said, what’s up with this
         cavity search?

             I would find that based on the total approach of the
         defense, and I am finding, not I would, I am finding that
         there was no error here, that to call [Ms.] Mesler and
         present that would actually assist the Commonwealth. It
         would clarify their case based on what she said here today,
         that she has training, that here’s what she did, that she had
         the females cough so that if there’s items in their vagina, it
         will fall out. We’re talking about 20 pills here, that that’s
         common procedure.

            And so I find that [Kelsey] doesn’t get over even the first
         part of the [ineffectiveness test]. Was there arguable merit
         in not calling [Ms.] Mesler? That the defense could raise
         more doubt by not calling her than calling her.

N.T., 12/17/21, at 42-43.     In its Rule 1925(a) opinion, the PCRA court

confirmed that Ms. Mesler’s PCRA hearing testimony “demonstrated that her

search of [Ms. Stuckey] was extremely thorough. This testimony would have

only strengthened the Commonwealth’s case.” PCRA Court Opinion, 2/16/22,

at unnumbered 2.

         Our review of the record supports the conclusion that not calling Ms.

Mesler assisted defense counsel’s trial strategy. Indeed, during his closing

argument, counsel challenged the Commonwealth’s failure to call her as a


                                     -7-
J-A25011-22



witness, suggested that she was not qualified to conduct the strip search, and

questioned the thoroughness of the search. See N.T., 9/17/21, at 6-8. Had

trial counsel called Ms. Mesler, she would have testified, consistent with her

PCRA hearing testimony, that she had training to conduct the search and

would have explained the thoroughness of the procedure. As such, counsel’s

arguments were stronger without Ms. Mesler’s testimony.

      In sum, because a review of the record supports PCRA counsel’s

assessment of Kelsey’s ineffectiveness claim as frivolous, the PCRA court

correctly denied his PCRA petition.   We therefore affirm the order denying

Kelsey post-conviction relief.

      Motion to withdraw granted. Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/6/2022




                                      -8-